Citation Nr: 0307101	
Decision Date: 04/14/03    Archive Date: 04/24/03

DOCKET NO.  01-08 946A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, II

INTRODUCTION

The veteran served on active duty from October 1967 to 
November 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Offices (ROs) in Pittsburgh, 
Pennsylvania, that granted service connection for PTSD and 
assigned the disorder a 10 percent disability rating 
effective May 16, 2000. 


FINDINGS OF FACT

1.  Prior to March 6, 2002, the veteran's PTSD symptoms 
produced occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks, but did not cause 
greater impairment. 

2.  From March 6, 2002, the PTSD has resulted in total 
occupational impairment due to symptoms including 
intermittent ability to perform activities of daily living. 


CONCLUSIONS OF LAW

1.  A 30 percent rating is warranted for PTSD prior to March 
6, 2002.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2002).

2.  A 100 percent rating is warranted for PTSD from March 6, 
2002.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There was a significant change in the law during the course 
of this appeal.  On November 9, 2000, the President signed 
into law the Veteran's Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA have now been published at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies in the instant case.  See VAOPGCPREC 11-2000. 

VA has fully complied with the mandates of the VCAA.  The 
case has been considered on the merits (and well-groundedness 
is not an issue).  The appellant was provided a copy of the 
decision explaining why his claim for an increased rating was 
denied.  By a statement of the case (SOC) in November 2001, a 
supplemental statement of the case in March 2002, and through 
various correspondence from VA (including an August 2001 
letter regarding the VCAA), he was advised of the controlling 
law and regulations.  These communications clearly explained 
his rights and responsibilities and advised him what evidence 
was of record and what type of evidence could substantiate 
his claim.  Furthermore, the SOC and the August 2001 VCAA 
letter specifically advised him of his and VA's respective 
responsibilities in the development of the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Regarding the duty to assist, it is noteworthy that all 
identified pertinent records have been obtained.  VA has 
offered to assist the veteran in the procurement of any 
private medical records.  He has not identified such evidence 
with any specificity, so as to enable further development.  
He testified at a hearing at the RO in February 2002.  VA has 
arranged for examinations to assess the severity of the PTSD, 
including in February 2003.  The evidence of record is 
sufficient to address the issue at hand.  

Factual Background

The veteran's claim for service connection for PTSD was 
received May 16, 2000.  
VA outpatient treatment records dated from December 1999 to 
July 2001 show that the veteran was treated for various 
complaints, including depression, anxiety, flashbacks, 
nightmares, claustrophobia, guilt, feelings of hopelessness 
and worthlessness, crying spells, memory and concentration 
problems, and paranoia.  On mental status examination in July 
2000, the veteran was alert and oriented in the three 
spheres.  He denied suicidal and homicidal thoughts.   His 
speech was normal in rate and rhythm; his thoughts contained 
some paranoid ideations.  He was neat; his mood was 
depressed.  His affect was blunted and cheerful at times.  He 
denied auditory or visual hallucinations.  Diagnoses included 
history of seizure disorder, adjustment disorder, major 
depressive disorder, and PTSD. 

On his initial VA PTSD examination in September 2001, the 
veteran reported that he had nightmares after returning home 
from Vietnam, but that they improved, and he had no 
difficulties until 1999 when he began having what were 
thought to be neurological symptoms of passing out and 
dizziness.  Evaluation by neurology revealed no physical 
basis for the symptoms.  He was referred to psychiatry, where 
he has been followed since the summer of 2000.  Symptoms 
included: nightmares several times a week; anger; social 
isolation; paranoia; difficulty sleeping; aversion to war 
movies; and heightened startle response.  Additionally, the 
veteran reported psychotic symptoms including auditory and 
visual hallucinations and extreme delusional paranoia.  
Psychological testing suggested that the veteran was 
malingering with deliberate exaggeration.  It was noted that 
his sister committed suicide in 1995 or 1996 and that his son 
killed himself in 1991.  The veteran left his job in October 
1999 after developing "seizures".  He had been married five 
times.  On mental status examination, it was noted that the 
veteran was alert, but seemed somewhat disoriented with 
regard to time.  He seemed confused and befuddled, and made 
little eye contact.  He tended to speak with a stammer.  He 
seemed quite anxious and his wife answered many questions for 
him.  His detailed account of his Purple Heart story was in 
stark contrast to his complaints of confusion, lack of 
concentration and inability to remember.  The examiner noted 
that the veteran reported delusional behavior that suggested 
ongoing psychosis, but also noted that to some extent the 
symptoms may be exaggerated or magnified.  The diagnoses 
included mild to moderate PTSD, psychotic disorder, not 
otherwise specified, and factitious disorder with combined 
psychological and physical signs and symptoms.  The GAF scale 
score due to PTSD alone was 75.  

With his October 2001 notice of disagreement the veteran 
submitted life insurance disability records that included 
statements by attending physicians.  Physicians' statements 
from 2000 and 2001 indicated disability from a number of 
disorders caused unemployability of various degrees.  In a 
statement in September 2001, the VA physician who treated the 
veteran at the Highland Drive facility indicated that he had 
chronic PTSD with symptoms of insomnia, nightmares and 
paranoia, that the PTSD rendered him totally disabled from 
his job and any other work, that no change was expected in 
the future, and that no vocational counseling or retraining 
was recommended.

In February 2002, the veteran and his wife (a nurse) 
testified before a hearing officer at the RO.  It was noted 
that the veteran's PTSD symptoms included suspicion, 
difficulty being around people, and anxiety attacks, which 
sometimes occurred more than five times a day.  These 
symptoms reportedly kept him from working. The veteran and 
his wife stated that he took Celexa and Valium for PTSD.

On VA examination in March 2002, the diagnoses were mild to 
moderate PTSD, a psychotic disorder not otherwise specified, 
and malingering.  The GAF scale score due to PTSD alone was 
60.  In his summary, the examiner indicated that the veteran 
did show some mild to moderate symptoms of PTSD, but also 
appeared to be intentionally fabricating and over reporting 
symptoms for secondary gain.  The physician went on to 
specifically point out that PTSD, in its current form, "does 
not render him unemployable in the opinion of this 
examiner."  

In July 2002, the veteran submitted a statement expressing 
his dissatisfaction with recent examinations.  With the 
statement he included copies of VA progress notes signed by 
his staff psychiatrist dating from March to August 2002.  A 
March 6, 2002 record shows that the treating psychiatrist 
wanted to increase medications to combat increased 
symptomatology and thought the veteran was severely limited 
and disabled based on information provided.  The psychiatrist 
doubted the veteran could live by himself or meet his 
personal needs.  In May 2002, the treating psychiatrist 
reported diagnoses of PTSD and psychosis not otherwise 
specified, likely secondary to severe dissociative 
flashbacks, which are ultimately secondary to PTSD.  
Hyperarousal was noted.  In August 2002, the psychiatrist 
commented that he had not made any findings indicating that 
the veteran was malingering, and noted that up to the time 
malingering had been suggested, the veteran was being seen by 
a resident.  The diagnosis was PTSD with psychotic features.  
The GAF score was 35.  The veteran's medications were 
increased to combat symptoms.

On VA examination in February 2003, the veteran reported 
symptoms including: trouble sleeping, nightmares twice a 
week, flashbacks twice a week, survival guilt, constant 
anxiety, irritability, and verbal abusiveness.  It was noted 
that he did not leave the house alone, that he had frequent 
thoughts of death, and that his symptoms had become worse.  
He reported that he had put a gun to his head a number of 
times and that his wife took his guns away.  On mental status 
examination, it was noted that the veteran's thought 
processes and communication were not impaired.  He denied 
recent hallucinations.  He endorsed some suspiciousness and 
difficulty trusting others but denied paranoia.  The veteran 
also denied recent suicidal or homicidal ideation but 
endorsed frequent thoughts of death.  He reportedly showered 
about once per month and changed his clothes every two weeks.  
He was fully oriented to person, place and time.  He claimed 
some memory problems, difficulty recalling when things 
happened and dates.  It was noted that the veteran exhibited 
obsessive behavior including constantly checking the windows.  
He stuttered while speaking and described some panic symptoms 
including increased heart rate, sweating, difficulty 
breathing, and feeling like he is going to die.  These 
occurred two to three times per week.  The veteran rated the 
severity of his depression at 7 (out of  10).  The diagnostic 
impression was chronic, moderate PTSD with psychotic 
disorder, not otherwise specified.  The current GAF scale 
score was noted to be 55.  The examiner stated that it was 
unlikely that the veteran could return to gainful employment 
given his paranoia and anxiety symptoms.  He further 
indicated that due to PTSD employment would need to be quite 
limited, and that it was extremely unlikely that the veteran 
could work with other individuals or in any stressful job.  
Analysis

At the outset it is noteworthy that this appeal is from a 
rating that granted service connection and assigned the 
initial rating for PTSD.  Accordingly, "staged" ratings may 
be assigned, if warranted by the evidence.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Disability ratings are assigned, under a schedule for rating 
disabilities, based on a comparison of the symptoms found to 
the criteria in the rating schedule.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When evaluating a mental disorder under 
the criteria in effect for the entire period the veteran has 
been service-connected for PTSD, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based upon all the 
evidence of record that bears on occupational and social 
impairment, rather than solely upon the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

The General Rating Formula for Mental Disorders, as effective 
on and after November 7, 1996, provides for pertinent 
percentage ratings as follows:

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication. . . 
. . . . . . . . . . . . . . . . . . . . 
10

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events). .  . . 
. . . . 30
 
Occupational and social impairment with 
reduced  reliability and productivity due 
to such symptoms  as: flattened affect; 
circumstantial, circumlocutory,  or 
stereotyped speech; panic attacks more 
than once  a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships . . . . . . . . . . . . . . 
. . . . . . . . . 50

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships . . 
. . . . . . . . . . . . . . . . . . . . . 
. . . . . . . . . 70
Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or name . . . . . . . . . . . 
. . . . . . . . . . . . . . 100

38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board finds that the evidence shows that the PTSD 
progressed in severity during the appellate period, 
warranting staged ratings.  The Board notes that the record 
presents a complex evidentiary pattern in that the medical 
findings reported on examinations and in treatment records 
during the appeal period appear inconsistent and conflicting.  
Comparing reports of VA examiners and those by the treating 
VA psychiatrist, the Board finds that the reports/opinions of 
the treating psychiatrist likely present a truer disability 
picture than those of examiners (and in particular the one on 
March 15, 2002, examination who suspected malingering, and 
based on that supposition found that the veteran was not 
unemployable).  In that regard, the Board finds significant 
that the treating psychiatrist observed the veteran over an 
extended period of time and provided treatment commensurate 
with his clinical findings, i.e., regular adjustments 
(including increased dosages) of medications to control 
symptoms.  The opinion of an examiner who sees a veteran on a 
one time basis simply does not have as sound a clinical 
foundation as that of the treating psychiatrist.

Reviewing the record, the Board finds that prior to March 6, 
2002, the disability picture presented included anxiety, 
chronic sleep impairment, and some memory impairment (see VA 
examination report of September 2002).  The veteran also 
reported some delusional behavior, but the examiner thought 
there was magnification of symptoms.  This disability picture 
reflects occupational and social impairment with occasional 
decrease in work efficiency, warranting a 30 percent rating.  

Beginning with the March 6, 2002, VA treatment report by the 
veteran's treating psychiatrist, the PTSD disability picture 
presented is one of total occupational (and social) 
impairment.  The examiner opined that the veteran could not 
live on his own or meet his personal needs due to PTSD 
(satisfying at least one of the criteria for a total rating.  
Medication was increased to combat the increasing symptoms.  
Subsequent treatment records, and the report of the most 
recent VA examination, in February 2003, reflect that the 
veteran is unemployable due to PTSD symptoms, including 
paranoia.  These findings meet the Code 9411 criteria for a 
100 percent rating.  Accordingly, the Board finds that a 100 
percent rating is warranted from March 6, 2002.  


ORDER

Increased ratings of 30 percent (prior to March 6, 2002) and 
100 percent (from March 6, 2002) are granted for PTSD, 
subject to the regulations governing payment of monetary 
awards.



	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

